Citation Nr: 1230829	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-18 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, passive-aggressive personality, depression, and schizophrenia.

2. Entitlement to service connection for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).

The issue of entitlement to service connection for an anxiety disorder is remanded to the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  In an April 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  However, as found by the Board in its May 1995 remand, the Veteran was not notified of his right to appeal the decision, so the April 1985 rating decision was not final.

2.  By a September 1991 rating decision, the RO denied reopening the issue of entitlement to service connection for a psychiatric disorder.  The Veteran appealed the September 1991 rating decision, and in August 1994, the claim was remanded by the Board.  The Board again remanded the claim in May 1995, finding that the April 1985 rating decision was not final because the Veteran was not notified of his right to appeal the April 1985 decision.

3.  In a June 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder on the merits and issued a statement of the case in June 1995.  The Veteran perfected his appeal in June 1995.

4.  By an April 1996 decision, the Board denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on the merits, finding that there was no evidence of a psychiatric disorder in service and there was no evidence linking the Veteran's psychiatric disorder to service.  

5.  Evidence associated with the claims file since the final April 1996 Board decision is not new and material, and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, passive-aggressive personality, depression, and schizophrenia.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, passive-aggressive personality, depression, and schizophrenia is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Prior to the initial adjudication of the Veteran's claim, letters dated in June 2008 and July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letters notified the Veteran of the regulations pertinent to his claim to reopen based on the submission of new and material evidence and of the specific evidence required to reopen, followed by readjudications in supplemental statements of the case.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran's service treatment records, service personnel records, identified private medical treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran was not provided with a VA examination addressing his claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, the Board was under no obligation to provide a VA examination in this instance.  VA is not required to obtain an examination for a claim to reopen a finally decided issue.  38 C.F.R. § 3.159I.  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims for entitlement to service connection for an acquired psychiatric disorder. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

In an April 1985 rating decision, the RO denied service connection for a psychiatric disorder based on a finding that there was no evidence of a psychiatric disorder during service or one year after service discharge.  The Veteran was not notified of his right to appeal the April 1985 rating decision.  In January 1989, the Veteran filed a claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  By a September 1991 rating decision, the RO denied the Veteran's claim, finding that new and material evidence had not been submitted to reopen the claim.  In October 1991, the Veteran filed a notice of disagreement, and in December 1991, he perfected his appeal.  In August 1994, the Board remanded the claim, and in November 1994, the RO issued a supplemental statement of the case.  By a May 1995 remand, the Board found that the April 1985 rating decision was not final because the Veteran had not been notified of his right to appeal the decision.  Thus, the Board instructed the RO to consider the claim on the merits and to issue a statement of the case with the appropriate laws and regulations.  In June 1995, the RO issued a rating decision denying the claim on the merits, and in June 1995, the RO issued a statement of the case.  In June 1995, the Veteran filed a substantive appeal.  By an April 1996 decision, the Board denied the Veteran's claim for entitlement to service connection for a psychiatric disorder on the merits, finding that there was no evidence of a psychiatric disorder during service and there was no evidence linking the Veteran's psychiatric disorder to service.  The Board's April 1996 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011). 

In June 2008, the Veteran filed the present claim, which the RO interpreted as a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder.  In an August 2008 rating decision, the RO denied reopening the Veteran's claim based on a finding that the Veteran had not submitted new and material evidence.  In August 2008, the Veteran filed a notice of disagreement, and in June 2009, he perfected his appeal.  

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the April 1996 Board decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The evidence of record at the time of the Board's April 1996 decision includes the Veteran's service treatment records, which do not reflect a diagnosis of a psychiatric disorder; the Veteran's service personnel records, which show that the Veteran was subject to disciplinary actions but do not reveal evidence of a psychiatric disorder; private medical treatment records; a March 1985 VA examination; and VA treatment records.  The private medical treatment records reflect diagnoses of bipolar disorder, depression, adjustment disorder, passive-aggressive personality, and schizophrenia as early as 1979.  A November 1984 private treatment record, the Veteran reported that he "first developed mental problems this past year, depression."  He noted that he did not socialize very much during service.  A March 1985 VA examination revealed diagnoses of bipolar disorder and passive-aggressive personality disorder.  The examiner noted the Veteran's statements that he had adjustment problems during service and that he had two captains masts for disciplinary reasons.  The Veteran noted that he had no psychiatric treatment until 1979.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's "history of adjustment problems in grade school and in the service with conflicts [sic] in relating to authority are indicative of an underlying personality disorder which appears to have been his basic condition until 1979 when he allegedly developed psychotic symptoms indicative of manic depressive illness."  The examiner noted, "[i]n reviewing his service records that were available, there is no indication of a manic depressive condition existing at that time."  VA treatment records from December 1989 to March 1992 reflect diagnoses of and treatment for bipolar disorder and depression.  There was no evidence of a diagnosis of a psychiatric disorder during service and there was no evidence linking any of the Veteran's diagnosed psychiatric disorders to service.

The evidence received since the Board's April 1996 decision includes VA treatment records and private medical treatment records.  VA treatment records from October 1997 through April 2009 show substantial treatment, including hospital admissions and visits to the emergency room, for various psychiatric disorders, including panic attacks, anxiety, schizoaffective disorder, and bipolar disorder.  In a January 2009 VA treatment record, the Veteran reported a history of psychiatric problems dating to his 20's, which is after the Veteran's period of active duty service ended.  Private medical treatment records from December 2008 and May 2008 note diagnoses of and treatment for schizoaffective disorder and generalized anxiety disorder.

After a careful review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder, diagnosed as bipolar disorder, passive-aggressive personality, depression, and schizophrenia.  The evidence received since the April 1996 Board decision, although new, is cumulative and redundant of the evidence of record at the time of the April 1996 decision which reflected diagnoses of and treatment for various psychiatric disorders, and does not show that the Veteran had psychiatric symptoms during service or that any diagnosed bipolar disorder, passive-aggressive personality, depression, and schizophrenia are related to his active duty service.  The only mention of etiology in the VA treatment records is a January 2009 VA treatment record, which notes that the Veteran reported that his psychiatric symptoms began in his 20's, which is after his discharge from active duty service.  Accordingly, although the VA treatment records and private medical treatment records received since the April 1996 Board decision are new, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection; namely, that any of the Veteran's currently diagnosed bipolar disorder, passive-aggressive personality, depression, and schizophrenia are related to his active duty service.  38 C.F.R. § 3.156(a).

The claim for service connection was denied in April 1996 because the evidence of record did not demonstrate that any of the Veteran's diagnosed psychiatric disorders were incurred in service or were otherwise related to service.  As the newly submitted evidence does not contain any evidence, lay or medical, linking any of the Veteran's current diagnosed bipolar disorder, passive-aggressive personality, depression, and schizophrenia psychiatric disorders to service, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, passive-aggressive personality, depression, and schizophrenia is not reopened. 

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 
ORDER

New and material evidence not having been submitted, the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as bipolar disorder, passive-aggressive personality, depression, and schizophrenia is not reopened.


REMAND

The Veteran's June 2008 claim for entitlement to service connection for an anxiety disorder was characterized by the RO as a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder and not as a claim for service connection.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Where a Veteran's claim identifies posttraumatic stress disorder without more, it cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  Id.  When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Id. 

For purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, a diagnosis defines the scope of a claim only retrospectively - after there had been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.
In the context of 38 U.S.C.A. § 5108 and claims to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.  In determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

In this case, the Veteran filed a claim in June 2008 seeking service connection for "an anxiety disorder."  Although the Board decided the broad issue of whether service connection was warranted for an acquired psychiatric disorder in its April 1996 decision, the Board did not consider service connection for symptoms of an anxiety disorder, and review of the evidence of record prior to the April 1996 Board decision does not show a diagnosis of or treatment for an anxiety disorder or symptoms thereof at that time.  The evidence of record after the April 1996 Board decision reflects numerous diagnoses of and treatment for an anxiety disorder, to include panic attacks.  Although the treatment records after April 1996 show treatment for bipolar disorder, depression, passive-aggressive personality, and schizophrenia as well, the medical records do not suggest that those disorders are linked to or otherwise share the same symptoms as the claimed anxiety disorder.  Accordingly, although the Board considered the broad issue of entitlement to service connection for an acquired psychiatric disorder, the Board's April 1996 decision cannot be said to encompass a claim for entitlement to service connection for an anxiety disorder.  Thus, the Veteran's June 2008 claim for entitlement to service connection for an anxiety disorder amounts to a new claim based upon a distinctly diagnosed disease separate from that considered by the Board in its April 1996 decision.  See Velez, 23 Vet. App. 199.  

As the issue of entitlement to service connection for an anxiety disorder has not yet been considered by the RO, it is remanded to the RO for the following actions:

1.  The Veteran must be provided all required statutory and regulatory notice and assistance with regard to the issue of entitlement to service connection for an anxiety disorder.

2.  The issue of entitlement to service connection for an anxiety disorder must be readjudicated on the merits.  If this benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case, to include the proper laws and regulations regarding a claim of entitlement to service connection.  After the Veteran and his representative have had an opportunity to respond, the issue of entitlement to service connection for an anxiety disorder must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


